Per Curiam.
The statements which appellant admits she made to respondent in open court were sufficient to warrant an adjudication that her conduct was contemptuous. However, in view of the fact that such statements were provoked by the court and that appellant offered an apology, the punishment imposed should have been limited to a censure.
It is not necessary to pass on the other questions raised.
*296The order appealed from should be modified by granting the motion to the extent of limiting the punishment to a censure and vacating the commitment, and as so modified affirmed, without costs.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Order unanimously modified by granting the motion to the extent of limiting the punishment to a censure and vacating the commitment, and as so modified affirmed, without costs.